Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dennis Gallagher on 8/3/21.
The application has been amended as follows: 
Replace Claims 1-2, 5-9, 20-25 as indicated below.
1. 	An exercise system, the exercise system comprising:
a first stationary exercise device; and
a computing device communicatively coupled to the first stationary exercise device and configured to:
display a plurality of archived instructor-led exercise classes, each of the plurality of archived instructor-led exercise classes comprising previously recorded content for an entire exercise class;
in response to accepting a selection of an exercise class from the archived instructor-led exercise classes, receive content of the selected exercise class, 
display video content of the selected exercise class;
continuously generate first user performance parameters synchronized to the at least one synchronizing signal, the first user performance parameters are numerical parameters based on activity by a first user associated with movement of the first stationary exercise device during a portion of the selected exercise class;
continuously receive, via a computer network from a control station, performance parameters synchronized to the at least one synchronizing signal for other exercise participants that have participated in a previous replay of at least the portion of the selected exercise class, the performance parameters are numerical parameters; 
display a leaderboard, the leaderboard comprising a list that includes a correspondence between the first user and the first user performance parameters and a correspondence between the other exercise participants in the selected exercise class and the performance parameters of the other exercise participants; and
continuously update the leaderboard based on changes to the first user performance parameters and changes to the performance parameters of the other exercise participants from a start point in time to an end point in time included in the at least one synchronizing signal, wherein the first user and the other exercise participants 
2.	The exercise system of claim 1, wherein the computing device is further configured to:
	display in the leaderboard a correspondence between the first user performance parameters and second user performance parameters, wherein the second user performance parameters correspond to a highest performance parameters that the first user generated while participating in a previous instance of the selected exercise class.
5.	The exercise system of claim 1, wherein the computing device is further configured to:
	receive instructions that select an exercise participant from the other exercise participants displayed in the leaderboard; and
highlight the selected exercise participant and performance parameters of the selected exercise participant in the leaderboard.
6. 	The exercise system of claim 1, wherein the leaderboard synchronizes the first user performance parameters and the performance parameters of the other exercise participants in the selected exercise class at a time points indicated in the at least one synchronizing signal.
7.	The exercise system of claim 1, wherein the start point in time is different from a start time of the selected exercise class.
8. 	The exercise system of claim 7, wherein to continuously update the leaderboard, the computing device is further configured to:

9. 	The exercise system of claim 1, wherein the end point in time is different from an end time of the selected exercise class.
20.  	An exercise system for providing an exercise class, the exercise system comprising: 
one or more non-transitory memories storing instructions associated with an exercise application; and
one or more hardware processors coupled to the one or more non-transitory memories and configured to read the instructions from the one or more non-transitory memories to cause the exercise system to perform operations comprising:
displaying a plurality of archived exercise classes for selection on at least one display screen, the plurality of archived exercise classes comprising previously recorded content for entire archived exercise classes; 
receiving a selection of the exercise class from one of the plurality of archived exercise classes; 
receiving content comprising the selected exercise class over a network, the content comprising at least one synchronizing signal; 
displaying the content of the selected exercise class on the at least one display screen; 
continuously receiving, from a control station, first performance parameters synchronized to the at least one synchronizing signal during at least a portion of the 
continuously receiving, from the control station, second performance parameters over the network, the second performance parameters synchronized to the at least one synchronizing signal and generated by movement of at least one second stationary exercise device at another location; and 
displaying on the at least one display screen, during the selected exercise class, a dynamically updating ranked list of a first performance parameter in the first performance parameters and at least some of the second performance parameters, wherein the dynamically updating ranked list updates from a start point in time to an end point in time indicated in the at least one synchronizing signal, wherein the first performance parameter and at least some of the second performance parameters are sorted vertically from a highest performance parameter a lowest performance parameter such that the displayed performance parameters compare performance of users of the first stationary exercise device and the at least one second stationary exercise device participating in the selected exercise class.
21.	The exercise system of claim 20, wherein the start point in time is different from a start time of the selected exercise class.
22.	The exercise system of claim 21, wherein the users participate in the selected exercise class before the time point indicated in the at least one synchronizing signal.
23. 	The exercise system of claim 21, further comprising:
receiving third performance parameters over the network, the third performance parameters representing third performance of a third user joining the selected exercise 
24. 	The exercise system of claim 21, wherein the end point in time is different from an end time of the selected exercise class.
25.	The exercise system of claim 1, wherein the leaderboard is a vertical leaderboard with a plurality of rows, a row in the plurality of rows including an identification of one of the other exercise participants and corresponding performance parameters of the one of the other exercise participants.
The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 20) “in response to accepting a selection of an exercise class from the archived instructor-led exercise classes, receive content of the selected exercise class, the content comprising video content and audio content and at least one synchronizing signal; continuously generate first user performance parameters synchronized to the at least one synchronizing signal, the first user performance parameters are numerical parameters based on activity by a first user associated with movement of the first stationary exercise device during a portion of the selected exercise class; continuously receive, via a computer network from a control station, performance parameters synchronized to the at least one synchronizing signal for other exercise participants that have participated in a previous replay of at least the 
Providing streaming and on-demand exercising class is well known in the art. For instance, Hurwitz et al. (2008/0015089) in view of Baccarella-Garcia teaches Providing streaming and on-demand exercising class.  However, Hurwitz in view of Baccarella-Garcia is silent on “in response to accepting a selection of an exercise class from the archived instructor-led exercise classes, receive content of the selected exercise class, the content comprising video content and audio content and at least one synchronizing signal; continuously generate first user performance parameters synchronized to the at least one synchronizing signal, the first user performance parameters are numerical parameters based on activity by a first user associated with movement of the first stationary exercise device during a portion of the selected exercise class; continuously receive, via a computer network from a control station, performance parameters synchronized to the at least one synchronizing signal for other exercise participants that have participated in a previous replay of at least the portion of the selected exercise class, the performance parameters are numerical parameters; and continuously update the leaderboard based on changes to the first user performance parameters and 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON T YEN/Primary Examiner, Art Unit 3715